Title: Benjamin Galloway to Thomas Jefferson, 12 September 1811
From: Galloway, Benjamin
To: Jefferson, Thomas


          
                  Sir, 
                  Hagers Town Washington County Md Septr 12th 1811—
           The recent appearance, in a public paper, of a letter reported to have been written and transmitted by you to the Earl of Buchan, some years ago, has it may with truth be affirmed, astounded your political adversaries in this quarter; nor are they of the least 
                     most scrupulous Cast. It has compleatly thrown them on their Beam Ends: nor will their shattered Barques from present appearances, be speedily refitted for active service—The shot was a most
			 unexpected one: judiciously aimed, and struck first between wind and water—The character of that noble Lord, by whose instrumentality, friendship and love of justice, the important fact was communicated, is too firmly established in the judgment and knowledge of impartial men, to be shaken, by
			 any of the vile means so generally employed to effect party purposes. An attempt was made by a few, to deny the authenticity of said letter: but, soon discovering that such assertion obtained no credit with the generality of citizens; they now content themselves by admitting said letter
			 to be authentic, and gratify their evil disposition towards you, by declaring it to be an additional proof of your want of sincerity— 
		  I am disposed to indulge a fond hope, that the lately published address of the House Holders of the City of Westminster, to the Prince Regent, will have the effect of darting the rays of political infirmities illumination into the mind and heart of the nation, with a rapidity like unto an Electric Shock—I learn by a letter lately received from my much valued friend, Mr G Duval, that, a British Fleet is daily expected on our Coast, commanded by Sir Joseph Yorke, and, report announces the arrival of considerable reinforcement of British Regulars in Canada: headed by a distinguished military character—Prominent appearances, I much lament, justify suspicion, that common sense and common honesty being at variance with British Claims and
			 Pretensions the “ultima ratio regum” is determined on.
			 
                  Indeed,
			 Mr Foster is generally reported and believed to have thrown out such an hint: If so: it furnishes another proof of the verity and soundness of the observation in your first communication as P US, to wit “feel
			 power, and forget right.”
			 I
			 pray, that their present provokingly offensive attitude, may be intended, in terrorem only: but, should it prove otherwise: (their tender mercies have so often eventuated in cruelty) one of two events will probably follow: The subjugation of Great Britain by France: or a Civil War, among themselves, would be may reasonably be expected to happen. The condition of the British
			 Empire is most unquestionably at this moment portentous indeed! and may involve the European world in incalculable distress. That, we have among us a band of desperate, worthless non-Contents, who stand prepared to aid and assist in any mad project, designed against our happy constitution, I am thorough convinced: Vigilance, Therefore, is the indispensable duty of all good citizens—
          Your esteemed favour of the second of last month, was duly received: in return for which, permit me to make an offering of my sincere acknowledgments. It was indeed short: but, to the point, and highly 
                  consolatory to my feelings—
          
                  We have just passed through an hard struggle for Electors of State Senators. we have as you will have been informed, ere this reaches your hands, that we have been succesful. The calculation as to the Strength of parties in the Electoral Body, is twenty two to eighteen Electors. so far, so good: but, the Magnum Opus, is yet to be accomplished: Will the Electors, in Truth, select for that important branch of our State Legislature, Men of wisdom, virtue and experience? or will (procul, O,) party rage, or the “civium ardor prava jubentium” be again triumphant? I must confess, I have my fears alive: That the Electoral Body will select fifteen Zealous characters, I doubt not! but, I am apprehensive, that the qualifications enumerated in our State Constitution, vidt Wisdom, Virtue & Experience will most probably be viewed and held by too many of that body, as mere secondary objects, when they make the selection of characters. I hope, I may have taken up and given entertainment to an enormous Idea quo ad hoc: but, I have, Sir, seen so many instances in our State, where passion was not 
                  
                  
                  
                  
                  so unequivocally substituted for reason, as it now seems to be in the choice of public agents; that I much question, whether we shall be blessed with such a body of Men in our Senate, as the party who have the choice, could easily furnish. The Times most indubitably call for Zeal: but, that quality may be pernicious, if not associated with Wisdom, Virtue and Experience.—But “De republicâ nil desperandum est!” The Electors meet at Annapolis on Monday next—
          “Pax bello potior,” was the leading Star by whose guiding influence, you, Sir, you strenuously endeavoured, to steer the good ship United States, so long as you were honoured with the direction of the governmental Helm: It was my good fortune, most heartily to cooperate with you in that work, as far as the wishes of a very
			 uninfluential citizen could extend, and his feeble efforts, checque the too frequent disposition of some honest, but thoughtless men in one circle, to go to war with a foreign nation.—
                  
                  The
			 ways I have so acted, I have sometimes thought may be owing to the following: my progenitors, both male & female, were members of the religious society of Friends, vulgarly called Quakers:
			 and, my good Father, who though never very closely attached to the forms observed by Friends, 
                  through life having in early life been educated in their Tenets, most strictly adhered to their principles! While, with his children, He instilled into them with parental sollicitude, a 
                     firm conviction, that offensive war, so , is not justifiable in the eye of God: But, defensive war, he advocated: and, therefore, was not permitted by the Broad Brim Gentry to continue within the pale of their religious society.
			 
                  my maternal Grand-Father, was the Father of Old Benjamin Chew late of 3d Street Philadelphia: who, I presume, you may have had some acquaintance with. 
                  Said Samuel, was the Chief Justice of the Three lower counties on Delaware, as may be more authentically known by a perusal of his excellent speech, delivered from the Bench to a Grand Jury of the County of New-Castle, Novr 21. 1741—The speech alluded to, was
			 republished at the commencement of our revolutionary war, and may be seen in a work of that period, entitled “The Pennsilvania Magazine, or American Museum” for August 1775—It attracted
			 public attention at that eventful crisis; and, if, Sir, you have it not, and the possession of it, would not be disagreeable to you, I will do myself the pleasure
				of transmitting
			 to you a copy of it. The republication of it was judged adviseable in 1775—may hap it may soon be equally so. The doctrine attempted and, in my opinion, most ably maintained in said charge, is
				“The lawfulness of defence against an armed enemy”—
                  in which, he
			 detects,
			 and exposes the assistors and abettors of the negative side of said doctrine, (The great Apologist Barklay
                  
                  
                  
                  
                  
                  
                  
                  
                  
                   &c) by incontestably shewing, and proving “it not only to be without warrant, or colour, either from reason, or revelation; but, in its consequences pernicious to society, and destructive to
			 all civil government” I
			 shall in a few days pass below the Mountains. Mrs 
                  M 
                  Galloway will accompany me: we shall be absent from Hagers Town about four weeks; shall probably visit the City of Washington as we return home: when, I hope Mrs Madison will have reached the Seat of Government: This is only mentioned, in consequence, of that Lady having expressed a wish to see Mrs G last Winter, when I was last at the City—
                  
               
          I am with perfect Esteem & Regard Yours &c
                  Benjamin Galloway
        